United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 06-10546
                         Conference Calendar


EDWARD LIONEL BLAKE,

                                     Petitioner-Appellant,

versus

DAN JOSLIN,

                                     Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:05-CV-2519
                       --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Edward Lionel Blake, federal prisoner # 79357-079, appeals

the district court’s dismissal of his 28 U.S.C. § 2241 petition,

in which he challenged the career offender enhancement applied to

his sentence for conspiring to possess cocaine base with intent

to distribute and for possessing cocaine base with intent to

distribute.    He asserts that his petition satisfies the criteria

of the 28 U.S.C. § 2255 savings clause because his prior burglary

offenses did not meet the generic definition of “burglary” and



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10546
                                 -2-

thus did not constitute crimes of violence, pursuant to Shepard

v. United States, 544 U.S. 13 (2005).

     Blake is required to show that his claim is based on a

retroactively applicable Supreme Court decision which establishes

that the offense of conviction no longer qualifies as a violation

of law.    See Reyes-Requena v. United States, 243 F.3d 893, 904

(5th Cir. 2001).   Blake also must show that his claim was barred

by circuit precedent at the time of his direct appeal or original

§ 2255 proceeding.    See id.   He has not made the requisite

showing.   Accordingly, the district court’s dismissal of Blake’s

§ 2241 petition is AFFIRMED.